Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) A terminal assembly, comprising: a plurality of terminals, each of the terminals comprising a terminal body, a plugging end part and a connecting end part, the plugging end part and the connecting end part being provided at two ends of the terminal body; a terminal insulation body covering the plurality of the terminal bodies of the plurality of terminals; a conductive plastic disposed on one side of the terminal insulation body, a surface of the conductive plastic close to the terminal body being parallel to the terminal body; wherein a portion of the terminal insulation body is disposed between the terminal body and the conductive plastic, the terminal body comprises a first body part and a second body part connected to the first body part; the plugging end part is connected to the first body part; the connecting end part is connected to the second body part; the first body part is inclined relative to the second body part; the surface of the conductive plastic close to the terminal body comprises a first surface and a second surface; the first surface corresponds to the first body part; the first surface is parallel to the first body part; the second surface corresponds to the second body part; and the second surface is parallel to the second body part.



Response to Arguments
Applicant’s arguments, see page 2, lines 10-13 through page 3, lines 1-12, filed in the Remarks dated 10/25/2021, with respect to the 103 rejection regarding “…As shown in FIG. 8 of Lu (reproduced below), each of eh extension parts 261 of the conductive plastic member 26 abuts against each of the grounding terminals 24.  Therefore, Lu fails to teach a terminal insulation body disposed between the grounding terminal 24 and the conductive plastic member 26. …” have been fully considered and are persuasive.  The 103 rejection of claim 2 has been withdrawn.  Claim 2 has been incorporated into Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         12/15/2021